—Order, Supreme Court, New York County (Eileen Bransten, J.), entered on or about November 6, 1998, which granted defendant’s motion for judgment in the amount of temporary maintenance arrears and associated attorneys’ fees, and upon deeming plaintiffs cross motion to dismiss defendant’s motion as seeking reargument of the temporary maintenance order, denied the cross motion, unanimously affirmed insofar as it directed entry of judgment, and the appeal therefrom unanimously dismissed insofar as it denied reargument, without costs.
Entry of judgment was properly directed in favor of defendant, there being no issues as to the amount of the arrears or the reasonableness of the amount sought as attorneys’ fees incurred in enforcing plaintiffs temporary maintenance obligation (Domestic Relations Law §§ 244, 238). Plaintiffs cross mo*347tian to dismiss defendant’s main motion was properly treated as seeking reargument of the temporary maintenance order underlying the main motion, plaintiff in both instances offering the same arguments as to why he should not have to pay maintenance. Since no appeal lies from a denial of reargument, we dismiss so much of the appeal as challenges that aspect of the order. Concur—Rosenberger, J. P., Williams, Rubin, Andrias and Buckley, JJ.